Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Arnott on 04/02/2021.

The application has been amended as follows: 

In The Claims:
In claim 1, line 19, “PCMD” has been replaced by --pressurized mud cap drilling (PMCD)--
In claim 13, line 20 “PCMD” has been replaced by --pressurized mud cap drilling (PMCD)--
In claim 21, line 4 “MPD” has been replaced by –managed pressure drilling (MPD)-- and “valves one,” has been replaced by --valves, one--
In claim 22, line 4 “MPD” has been replaced by –managed pressure drilling (MPD)--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No art of record teaches or makes obvious the combination of the specific steps regarding controlling the valves of the diverter manifold in conjunction with the altering of setpoints for the relief valves which relieve pressure from the diverter manifold in conjunction with the remainder of the limitations of the independent claims.

US 20050092523 A1 lacks the details regarding the pressure relief valves and the coordination between the second plurality of systems and opening and closing valves in a first and second portion of the diverter manifold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/05/2021